UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7609



CLAUDE DAVID,

                                             Petitioner - Appellant,

          versus


B. G. COMPTON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-04-506-7)


Submitted:   January 27, 2005             Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Claude David, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Claude David seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2241 (2000) petition.                     The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).*                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)     (2000).    A    prisoner   satisfies          this   standard    by

demonstrating      that   reasonable      jurists      would       find    that    his

constitutional      claims   are   debatable     and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that     David   has    not   made      the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            DISMISSED




      *
      Because David was convicted in a District of Columbia court,
he is required to obtain a certificate of appealability in order to
appeal the denial of his § 2241 petition.      See Madley v. U.S.
Parole Comm’n, 278 F.3d 1306 (D.C. Cir. 2002).

                                     - 2 -